FILED
                            NOT FOR PUBLICATION                             AUG 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANDREW W. SHALABY,                               No. 12-56415

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00068-AJB-
                                                 DHB
  v.

BERNZOMATIC, an unincorporated                   MEMORANDUM*
division of Irwin Industrial Tool
Company; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Andrew W. Shalaby, an attorney, appeals pro se from the district court’s

judgment dismissing his diversity action alleging products liability and related

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s decision to deny declaratory relief. Wagner v. Prof’l Eng’rs in Cal.

Gov’t, 354 F.3d 1036, 1040 (9th Cir. 2004). We affirm.

       The district court properly dismissed Shalaby’s claim for declaratory relief

because, contrary to Shalaby’s contention, Federal Rule of Evidence 702 is the

applicable standard for the admissibility of expert testimony in federal court. See

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 582, 597 (1993); see also

Primiano v. Cook, 598 F.3d 558, 563 (9th Cir. 2010) (in diversity cases, the

Federal Rules of Evidence govern generally, and in the context of the admissibility

of expert testimony, no exception applies).

       The district court did not abuse its discretion by imposing a pre-filing

restriction against Shalaby after giving him notice and an opportunity to be heard,

developing an adequate record for review, making findings regarding his frivolous

litigation history, and tailoring the restriction narrowly. See Molski v. Evergreen

Dynasty Corp., 500 F.3d 1047, 1056-61 (9th Cir. 2007) (per curiam) (setting forth

standard of review and discussing the four factors for imposing pre-filing

restrictions).

       Shalaby lacks standing to appeal the district court’s extension of the pre-

filing restriction to his wife, Sonia Dunn-Ruiz, who was not a party below. See

Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008) (“It is well


                                           2                                      12-56415
established that the privilege to represent oneself pro se provided by [28 U.S.C.]

§ 1654 is personal to the litigant and does not extend to other parties or entities.”);

Libby, McNeill & Libby v. City Nat’l Bank, 592 F.2d 504, 511 (9th Cir. 1978)

(“[A] party may only appeal to protect its own interests. . . .”). However, if in the

future the restriction is applied to Dunn-Ruiz, she may challenge the order. See

Moy v. United States, 906 F.2d 467, 470 (9th Cir. 1990) (“[T]his court does have

jurisdiction to review orders which preclude particular litigants from filing their

pleadings.”).

      Shalaby’s request for judicial notice, set forth in his opening brief, is denied.

      AFFIRMED.




                                            3                                    12-56415